J-S33020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL CANCEL                              :
                                               :
                       Appellant               :   No. 235 EDA 2021

      Appeal from the Judgment of Sentence Entered September 11, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002545-2016,
                           CP-51-CR-0003457-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DANIEL CANCEL                              :
                                               :
                       Appellant               :   No. 236 EDA 2021

      Appeal from the Judgment of Sentence Entered September 11, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002545-2016,
                           CP-51-CR-0003457-2013


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                            FILED JANUARY 19, 2022

       Appellant Daniel Cancel appeals1 from the judgments of sentence

imposed after he pled guilty to attempted murder and related offenses at

____________________________________________


1 We note that Appellant initially appealed from the January 4, 2021 orders
reinstating his appellate rights nunc pro tunc, rather than the judgments of
(Footnote Continued Next Page)
J-S33020-21



Docket No. 2545-2016 and was found in violation of his probation sentence at

Docket No. 3457-2013. Appellant challenges the discretionary aspects of the

sentences imposed at both docket numbers. We affirm.

       The trial court set forth the facts and procedural history of this matter

as follows:

       With respect to Docket No. 3457-2013, on July 30, 2013,
       [Appellant] entered into a negotiated guilty plea before this court
       to possession with intent to deliver [(PWID)] and conspiracy, and
       was sentenced to one (1) year of intermediate punishment, to be
       followed by two (2) years of probation.

       On December 25, 2015, while on this court’s probation,
       [Appellant] met Shaniece Cantres at a bar in Philadelphia. Ms.
       Cantres and [Appellant] went to [Appellant’s] vehicle in order to
       drive to another bar. [Appellant] drove to a dead end street,
       parked his vehicle, and asked Ms. Cantres to have sex with him.
       She refused and exited the vehicle. [Appellant] then proceeded
       to attack Ms. Cantres. He punched her repeatedly in the back of
       the head, knocking her to the ground. He broke a vodka bottle
       and used the broken bottle to cut the victim’s face and upper
____________________________________________


sentence entered on September 11, 2017. On appeal, this Court issued a rule
to show cause as to why the appeal should not be quashed on the basis that
Appellant was not an aggrieved party. See Order, 3/5/21. Appellant filed a
response stating that he had intended to appeal from the underlying
judgments of sentence, rather than the orders reinstating his appeal rights.
This Court subsequently discharged the rule to show cause and referred the
issue to this panel for disposition.

Our review confirms that Appellant’s notices of appeal were timely filed and
that he complied with Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)
by filing a separate notice of appeal at each docket number. Further, although
Appellant appealed from the incorrect orders, that error did not invalidate his
notices of appeal. See Pa.R.A.P. 902 (stating that the “[f]ailure of an
appellant to take any step other than the timely filing of a notice of appeal
does not affect the validity of the appeal”). Therefore, because Appellant’s
notices of appeal are otherwise proper, we have corrected the captions
accordingly.

                                           -2-
J-S33020-21


       body.    [Appellant] took the victim’s purse and cell phone.
       [Appellant] then abandoned the victim, who was unconscious and
       lying on the ground. When she awoke, the victim called 911 and
       was taken to the Temple University Hospital, where it was
       determined that she sustained a broken nose, a broken middle
       finger, multiple facial lacerations including a five-centimeter cut
       on one cheek, an ear laceration, a scalp laceration, and a stab
       wound to her upper arm.           Ms. Cantres required a blood
       transfusion, and was kept in the hospital for four days before
       being released.

       As a result of the attack on Ms. Cantres, [Appellant] was arrested
       and charged with attempted murder and related charges. On June
       8, 2017, [Appellant] pled guilty before this court to attempted
       murder, aggravated assault, robbery, possession of an instrument
       of a crime (PIC), theft by unlawful taking, receiving stolen
       property, simple assault, and recklessly endangering another
       person (REAP). Sentencing was deferred pending a pre-sentence
       investigation (PSI) report, and on September 11, 2017, this court
       sentenced [Appellant] to ten (10) to twenty (20) years of
       confinement for attempted murder and aggravated assault, to run
       concurrently, ten (10) to twenty (20) years of confinement for
       robbery, to run consecutively, and two and one half (2 ½) to five
       (5) years of confinement for PIC, to run consecutively. No further
       penalty was given for simple assault and REAP, and theft by
       unlawful taking and receiving stolen property merged with robbery
       for sentencing purposes. This court also found [Appellant] to be
       in violation of its probation on Docket No. 3457-2013, and revoked
       probation and imposed a new [violation of probation (VOP)]
       sentence of five (5) to ten (10) years of confinement for both
       PWID and conspiracy, to run consecutively to one another and the
       sentence imposed on Docket No. 2545-2016.

       [Appellant] filed a motion for reconsideration of sentence on
       September 21, 2017, which this court promptly denied.[2]
       [Appellant] then filed a notice of appeal to the Superior Court of
____________________________________________


2 In his post-sentence motion, Appellant asked the trial court to reconsider
the sentences imposed at both docket numbers based on his lack of criminal
history and the fact that he had “high community and family support.” Mot.
for Reconsideration, 9/21/17, at 2. Appellant also argued that the trial court’s
sentence was “excessive” and “above the applicable sentencing guidelines.”
Id.


                                           -3-
J-S33020-21


        Pennsylvania on September 26, 2017. On April 11, 2019, the
        Superior Court affirmed this court’s sentence, based solely on the
        fact that [Appellant] failed to include a Pennsylvania Rule of
        Appellate Procedure 2119(f) statement in his appellate brief.

        On March 18, 2020, [Appellant] filed a pro se petition pursuant to
        the Post Conviction Relief Act[3] (PCRA). PCRA counsel was
        subsequently appointed. On January 4, 2021, this court granted
        [Appellant’s] request for relief and reinstated his appellate rights.

Trial Ct. Op., 3/19/21, at 1-3 (record citations omitted).

        Appellant subsequently filed timely notices of appeal and a court-

ordered Pa.R.A.P. 1925(b) statement.4 The trial court issued a Rule 1925(a)

opinion setting forth the reasons for Appellant’s sentences at both docket

numbers and concluding that Appellant was not entitled to relief.

        On appeal, Appellant raises the following issue:

        Appellant’s sentence was an abuse of discretion as he was
        sentenced by the [trial] court to an aggregated [twenty-two-and-
        a-half to forty-five] years for attempted murder (F1), robbery,
        [and] PIC (M1) [at Docket No. 2545-2016] and a consecutive
        [ten-to-twenty] years [at Docket No. 3457-2013] on the VOP
        ([five] to [ten] years on the PWID and conspiracy, all to run
        consecutive). In maximizing the sentences imposed, the court
        failed to thoroughly consider [Appellant’s] background, his ability
        for rehabilitation, his social history, rehabilitative needs, and
        mental health capacity. In justifying the sentence, the court failed
        to take into account the [PSI] report and only acknowledged the


____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

4 In his Rule 1925(b) statement, Appellant argued that trial court abused its
discretion because it failed to state the reasons for Appellant’s sentence and
did not “thoroughly consider Appellant’s background, his ability for
rehabilitation, his social history, rehabilitative needs, and mental health
capacity to state on the record, as required by 42 Pa.C.S. § 9721(b).” Rule
1925(b) Statement, 2/24/21, at 1-2.

                                           -4-
J-S33020-21


      sentencing guidelines as a perfunctory exercise and focused
      exclusively on the victim and crime.

Appellant’s Brief at 7 (some formatting altered).

      Appellant argues that the trial court’s sentences at both docket numbers

were “manifestly unreasonable, excessive, and without support on the

record.” Id. at 14. In support, he claims that the trial court focused solely

on the victim and “did not even acknowledge the PSI report on the record,

much less take into account any mitigating factors.”     Id. at 19.    Further,

Appellant argues that although the trial court “mentioned the sentencing

guidelines[,] it did so only as a perfunctory exercise and focused its

consideration entirely on the severity of Appellant’s offenses and the victim.”

Id. Appellant asserts that the trial court’s sentences were “aimed to punish

[him] without any regard for the appropriate considerations of [Section]

9781.” Id. at 17. Therefore, Appellant concludes the trial court abused its

discretion in imposing both sentences. Id.

      Appellant’s claim implicates the discretionary aspects of his sentence in

both the VOP matter and the new criminal case.         It is well settled that

“[c]hallenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citation omitted). Rather, before reaching the merits

of such claims, we must determine:

         (1) whether the appeal is timely; (2) whether [the
         a]ppellant preserved his issues; (3) whether [the
         a]ppellant’s brief includes a concise statement of the
         reasons relied upon for allowance of appeal with respect to

                                     -5-
J-S33020-21


        the discretionary aspects of sentence; and (4) whether the
        concise statement raises a substantial question that the
        sentence is inappropriate under the [S]entencing [C]ode.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citation

omitted).

     “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted).

     “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Battles, 169 A.3d

1086, 1090 (Pa. Super. 2017) (citation omitted).     “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Grays, 167 A.3d

793, 816 (Pa. Super. 2017) (citation omitted).

     Here, Appellant filed timely notices of appeal, preserved his sentencing

claims in a post-sentence motion, and included a concise statement of the

reasons relied upon for allowance of appeal in his brief. See Corley, 31 A.3d

at 296; Malovich, 903 A.2d at 1251.       Further, Appellant’s claim raises a

substantial question for our review. See Commonwealth v. Caldwell, 117

A.3d 763, 770 (Pa. Super. 2015) (en banc) (finding that an excessive sentence

                                    -6-
J-S33020-21



claim, together with an assertion that the court failed to consider mitigating

factors, presents a substantial question); see also Commonwealth v.

Cartrette, 83 A.3d 1030, 1042-43 (Pa. Super. 2013) (en banc) (stating that

a VOP court’s failure to consider Section 9721(b) presents a substantial

question for our review). Therefore, we will address the merits of Appellant’s

claims.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted); see also Commonwealth v. Shires, 240 A.3d 974, 977 (Pa.

Super. 2020) (stating that “[r]evocation of a probation sentence is a matter

committed to the sound discretion of the trial court and that court’s decision

will not be disturbed on appeal in the absence of an error of law or an abuse

of discretion” (citation omitted).

      “[T]he sentencing court must fashion a sentence that is ‘consistent with

the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.’” Commonwealth v. Bradley, 237 A.3d 1131, 1140




                                     -7-
J-S33020-21



(Pa. Super. 2020) (discussing the general sentencing principles set forth at 42

Pa.C.S. § 9721(b)).

      Additionally, this Court has explained that

      the sentencing court is required to consider the sentence ranges
      set forth in the sentencing guidelines, but it [is] not bound by the
      sentencing guidelines.      The court may deviate from the
      recommended guidelines; they are “merely one factor among
      many that the court must consider in imposing a sentence.” A
      court may depart from the guidelines “if necessary, to fashion a
      sentence which takes into account the protection of the public, the
      rehabilitative needs of the defendant, and the gravity of the
      particular offense as it relates to the impact on the life of the
      victim and the community.” When a court chooses to depart from
      the guidelines[,] however, it must “demonstrate on the record, as
      a proper starting point, [its] awareness of the sentencing
      guidelines.” Further, the court must “provide a contemporaneous
      written statement of the reason or reasons for the deviation from
      the guidelines.” 42 Pa.C.S. § 9721(b).

Commonwealth v. Sheller, 961 A.2d 187, 190 (Pa. Super. 2008) (some

citations omitted and formatting altered). However, “all that a trial court must

do to comply with [these] procedural requirements is to state adequate

reasons for the imposition of sentence on the record in open court.”

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014).

      “When reviewing a sentence outside of the guidelines, the essential

question is whether the sentence imposed was reasonable.” Commonwealth

v. Durazo, 210 A.3d 316, 321 (Pa. Super. 2019) (citations omitted); see

also Commonwealth v. Walls, 926 A.2d 957, 963 (Pa. 2007).

      This Court has explained:

      An appellate court must vacate and remand a case where it finds
      that “the sentencing court sentenced outside the sentencing

                                     -8-
J-S33020-21


       guidelines and the sentence is unreasonable.” 42 Pa.C.S. §
       9781(c)(3). In making a reasonableness determination, a court
       should consider four factors:

          (1) The nature and circumstances of the offense and the
          history and characteristics of the defendant.

          (2) The opportunity of the sentencing court to observe the
          defendant, including any presentence investigation.

          (3) The findings upon which the sentence was based.

          (4) The guidelines promulgated by the commission.

       42 Pa.C.S. § 9781(d). A sentence may be found unreasonable if
       it fails to properly account for these four statutory factors. A
       sentence may also be found unreasonable if the “sentence was
       imposed without express or implicit consideration by the
       sentencing court of the general standards applicable to
       sentencing.” Walls, 926 A.2d at 964 (discussing 42 Pa.C.S. §
       9721(b)).

Sheller, 961 A.2d at 190-91.

       When a court revokes a defendant’s probation and imposes a new

sentence, “the sentencing alternatives available to the court shall be the same

as were available at the time of initial sentencing, due consideration being

given to the time spent serving the order of probation.” 42 Pa.C.S. § 9771(b);

see also Derry, 150 A.3d at 991 (noting that although VOP courts must

consider the general sentencing principles under Section 9721(b), the

“sentencing guidelines are not required to be consulted in such instances”

(citation omitted)).5 However, VOP courts may not impose a sentence of total

____________________________________________


5We note that the Resentencing Guidelines apply when probation is revoked
based on an offense committed on or after January 1, 2020. See 204 Pa.
Code § 307.2(b); see also 42 Pa.C.S. § 2154.4. Here, because Appellant
(Footnote Continued Next Page)


                                           -9-
J-S33020-21



confinement unless (1) the defendant has been convicted of another crime;

(2) the defendant’s conduct demonstrates a likelihood that he will commit

another crime if not imprisoned; or (3) “such a sentence is essential to

vindicate the authority of the court.” 42 Pa.C.S. § 9771(c).

       “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration of the facts of the crime and character of the offender.”

Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super. 2010) (citation

omitted).    Further, where a PSI exists, “we shall . . . presume that the

sentencing judge was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.” Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa. Super. 2018)

(citation omitted); see also Commonwealth v. Watson, 228 A.3d 928, 936

(Pa. Super. 2020) (reiterating that sentencing courts “are under no

compulsion to employ checklists or any extended or systematic definitions of

their punishment procedure” and that, where a PSI exists, “the sentencing

court’s discretion should not be disturbed” (citation omitted)).

       Additionally, “[w]e cannot re-weigh the sentencing factors and impose

our judgment in the place of the sentencing court.”       Commonwealth v.

____________________________________________


committed the underlying offense in 2015, the trial court was not required to
consider the Resentencing Guidelines when imposing Appellant’s VOP
sentence.

                                          - 10 -
J-S33020-21



Macias, 968 A.2d 773, 778 (Pa. Super. 2009) (citation omitted). Additionally,

it is well settled that “Pennsylvania law affords the sentencing court discretion

to impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed.” Commonwealth

v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013) (citation omitted).

      Here, the record reflects that the trial court ordered both a mental health

evaluation and a PSI report in preparation for Appellant’s sentencing hearing.

See N.T. Guilty Plea Hr’g, 6/8/17, at 9-10. At sentencing, the trial court heard

from Appellant’s counsel, Appellant, and Appellant’s mother, who each

described Appellant’s struggle with alcohol abuse, strong family ties, and lack

of violent history. See N.T. Sentencing Hr’g, 9/11/17, at 5-7, 6-29. Appellant

also read a letter to the trial court in which he took responsibility for his crimes

and apologized to the victim. Id. at 28. The victim and the victim’s mother

also made statements concerning the pain and trauma that the victim suffered

as a result of the assault. See id. at 10-23.

      The trial court then stated:

      All right. Well, I’ve taken into consideration the sentencing
      guidelines. I’ve taken into consideration the exhibits that have
      been entered. I’ve taken into consideration the testimony that’s
      been offered here. And I’ve taken into consideration what both
      families have -- had to say. The families of the victim, families of
      [Appellant].

See id. at 29.

      After the Commonwealth stated the guidelines for the record, the trial

court continued:

                                      - 11 -
J-S33020-21


       I have taken into consideration the statutory guidelines. I don’t
       think the guidelines apply in this situation. I’ve looked at the
       medical records. I’ve looked at the photographs. And the
       guidelines are for my review, but they’re not that I have to follow.
       But in a situation like this where a young lady was beaten and left
       for dead, I cannot envision the guidelines applying in a situation
       such as this, therefore I depart from the guidelines.

See id. at 30.

       In its Rule 1925(a) opinion, the trial court further explained:

       [T]his court considered the sentencing guidelines when
       formulating [Appellant’s] sentence [at Docket No. 2545-2016].
       The sentencing guidelines, when they apply, are only mandatory
       to the extent that they must be considered when sentencing.
       “Although a sentencing court is not required to follow the
       guidelines, it is obligated to provide, on the record, a statement
       of the reason or reasons for deviation from the guidelines.”
       Commonwealth v. Vinson, 522 A.2d 1155, 1159 (Pa. Super.
       1987); see also 42 Pa.C.S. § 9721(b).

       Attempted murder, the lead charge in this case, carries an offense
       gravity score (OGS) of fourteen, and [Appellant’s] prior record
       score (PRS) is a two. Thus, under the deadly weapons used
       matrix, the guideline sentence is one hundred [and] fourteen
       months up to the statutory limit of confinement, plus or minus
       twelve months for aggravating or mitigating circumstances. As
       such, this court’s sentence of ten to twenty years of confinement
       is within the aggravated guidelines range.[6]

____________________________________________


6 Although the trial court correctly set forth the guidelines for Appellant’s
attempted murder conviction, the court incorrectly referred to the sentence
as being “within the aggravated guidelines range.” See Trial Ct. Op. at 5.
The sentencing guidelines establish the range for a defendant’s minimum
sentence, not the maximum. See Commonwealth v. Boyer, 856 A.2d 149,
153 (Pa. Super. 2004). Therefore, Appellant’s sentence of 120-240 months
for attempted murder (F1) is within the standard guideline range. See 204
Pa.Code 303.17(b) (reflecting a minimum guideline sentence of 120 months
to the statutory limit for an OGS of 14 and a PRS of two); see also 18 Pa.C.S.
§ 1103(1) (stating that the statutory maximum for a first-degree felony is
twenty years’ imprisonment).

                                          - 12 -
J-S33020-21


     Aggravated assault carries an OGS of 11, for a guideline sentence
     of sixty-six to eighty-four months of confinement, plus or minus
     twelve months for aggravating or mitigating circumstances.

     Robbery carries an OGS of 10, resulting in a guideline sentence of
     fifty-four to sixty-six months of confinement, plus or minus twelve
     months for aggravating or mitigating circumstances. This court
     was fully aware of the guidelines and properly considered them at
     the time of sentencing, however, for the reasons stated on the
     record and discussed below, it chose to deviate from the
     guidelines.

                                *     *      *

     It is clear from the record that this court did consider[] the
     mitigating evidence presented by [Appellant]. At the outset of the
     hearing, trial counsel informed this court of [Appellant’s]
     extensive drinking problem, and stated that [Appellant] “was out
     of his mind drunk” at the time he attacked Ms. Cantres. N.T.
     Sentencing Hr’g at 5-6. This court acknowledged that [Appellant]
     had family support, and heard from [Appellant’s] mother, who
     attributed [Appellant’s] conduct to his drinking, and [stated] that
     [Appellant] is a good person. Id. at 7-8, 26-27. This court also
     heard from [Appellant], and took into consideration that
     [Appellant] expressed genuine remorse for his actions and took
     responsibility by pleading guilty. Id. at 28-29. (“I’m very deeply
     sorry for the pain and suffering that I caused her and her family”).
     Furthermore, this court was aware that [Appellant’s] PRS was a
     two, and that his prior record consisted of nonviolent drug cases.
     Id. at 6-7. This court stated on the record that it considered the
     guidelines, the testimony, and the statements provided [by
     Appellant’s] family when fashioning its sentence. Id. at 29.

     In addition to this mitigating information, this court also
     considered the aggravating factors in this case. [Appellant] felt
     entitled to severely beat and stab a young woman solely because
     she did not want to have sexual intercourse with [him]. His attack
     on Ms. Cantres was so extreme that witnesses who saw her
     afterwards said it looked as if “her face was hanging off.” Id. at
     9. She required extensive hospitalization, and still has visible
     scarring to her face. Once he had beaten her to the point of
     unconsciousness, [Appellant] decided to take her purse and leave
     her for dead on the streets of Philadelphia. This court was
     appalled by the violence and depravity of [Appellant’s] actions,
     and for his extreme indifference to human life. It can think of no


                                    - 13 -
J-S33020-21


      evidence that would have served to mitigate [Appellant’s]
      conduct, nor does it believe that the guidelines contemplated a
      situation such as this, where the victim is severely beaten,
      disfigured, and left for dead when all she was trying to was walk
      away from [Appellant]. Because this court properly considered
      the sentencing guidelines and relevant aggravating and mitigating
      factors when fashioning its sentence, it did not abuse its discretion
      in fashioning [Appellant’s] sentence.

Trial Ct. Op. at 4-6 (some formatting altered).

      With respect to Appellant’s VOP sentence, the trial court explained:

      This court’s sentence was lawful and not manifestly unreasonable.
      The sentences imposed by this court do not exceed the relevant
      statutory maximums.        [Appellant] also met the criteria for
      imposing a sentence of total confinement upon revocation of
      probation. 42 Pa.C.S. § 9771(c)(1) was clearly satisfied when
      [Appellant] pled guilty to attempted murder and related charges.
      This court also believes that the extremely violent nature of
      [Appellant’s] conduct and dramatic escalation of his criminal
      behavior indicates that he is likely to continue to commit crimes if
      not imprisoned, thus satisfying § 9771(c)(2).              Similarly,
      [Appellant’s] conduct indicates that he has no appreciation for the
      nature of his probation or the authority of this court, thus making
      a sentence of total confinement necessary to vindicate this court's
      authority. Moreover, as discussed above, the record clearly shows
      that the court took numerous mitigating and aggravating factors
      into consideration when formulating [Appellant’s] new sentence.
      The totality of the record reveals that this court did not err in
      formulating [Appellant’s] VOP sentence.

Id. at 7.

      Based on our review of the record, we discern no abuse of discretion by

the trial court in imposing Appellant’s sentences.     See Raven, 97 A.3d at

1253; Shires, 240 A.3d at 977.

      The record confirms that the trial court considered the Section 9721

factors, including the sentencing guidelines applicable to each offense at


                                     - 14 -
J-S33020-21



Docket No. 2454-2016. See N.T. Sentencing Hr’g at 29; see also Trial Ct.

Op. at 4-5. Further, the court had the opportunity to observe Appellant at

sentencing, and properly accounted for the statutory factors set forth at 42

Pa.C.S. § 9781(d). See Sheller, 961 A.2d at 190-191. Finally, we note that

the trial court had the benefit of a PSI report. Therefore, although the trial

court did not specifically discuss the details of Appellant’s background at

sentencing, we presume that the trial court “was aware of relevant information

regarding [Appellant’s] character and weighed those considerations along with

mitigating statutory factors.” Conte, 198 A.3d at 1177; see also Watson,

228 A.3d at 936. Under these circumstances, we have no basis to conclude

that the trial court’s sentence at Docket No. 2545-2016 was unreasonable or

that the trial court abused its discretion by imposing the VOP sentence at

Docket No. 3457-2013. See Sheller, 961 A.2d at 190-191; Derry, 150 A.3d

at 991. Accordingly, Appellant is not entitled to relief.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                                     - 15 -
J-S33020-21




              - 16 -